Citation Nr: 0006642	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  96-44 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of numbness of the mouth, currently evaluated 
as noncompensable.

2.  Evaluation of a laceration scar of the right knee, 
currently evaluated as noncompensable.
 
3.  Evaluation of plantar warts of the left foot, currently 
evaluated as noncompensable.

4.  Entitlement to an effective date prior to March 29, 1996 
for the award of service connection for numbness of the 
mouth.

5.  Entitlement to an effective date prior to March 29, 1996 
for the award of service connection for a laceration scar of 
the right knee.

6.  Entitlement to an effective date prior to March 29, 1996 
for the award of service connection for plantar warts of the 
left foot.

7.  Entitlement to an effective date prior to March 29, 1996 
for the award of service connection for claustrophobia with 
anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from August 1990 to January 
1993. 

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
for claustrophobia with anxiety and assigned a 10 percent 
evaluation; established service connection for numbness of 
the mouth, a laceration scar of the right knee, and plantar 
warts of the left foot and assigned noncompensable evaluation 
for those disabilities; and effectuated the award of service 
connection for the veteran's disabilities as of March 29, 
1996.

In October 1996, the veteran requested a hearing before a 
Member of the Board at the RO.  In November 1997, the veteran 
informed the RO that he no longer desired a hearing before a 
Member of the Board at the RO and requested a hearing before 
a RO hearing officer.  The veteran was scheduled for such 
hearing, but did not appear.  Thereafter, in September 1998, 
the veteran requested a hearing before a Member of the Board 
at the RO.  The Board REMANDED this case to the RO in January 
1999.  The veteran was scheduled for a Travel Board hearing 
before a Member of the Board at the RO in July 1999.  In a 
July 1999 statement, received 2 days prior to the scheduled 
hearing, the veteran appeared to request either a 
postponement or rescheduling of the hearing.  The RO, in an 
August 1999 letter, advised the veteran to contact the Board 
to reschedule the hearing and certified the case to the 
Board.  In a September 1999 REMAND, the Board advised the 
veteran of 38 C.F.R. § 20.704 pertaining to the scheduling 
and rescheduling of hearings.  The veteran did not respond 
and the case was returned to the Board in November 1999.  
Accordingly, by the veteran's failure to appear at his July 
1999 hearing and lack of response to the September 1999 
REMAND, the case will be processed as though the veteran's 
request for a hearing has been withdrawn.  38 C.F.R. § 20.704 
(1999).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his disabilities to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Numbness of the mouth is manifested by pain and decreased 
sensation to touch on the left side of the mouth and lower 
lip.

2.  The veteran's laceration scar of the right knee has been 
shown to be essentially asymptomatic.

3.  The objective, clinical evidence of record does not 
demonstrate that the veteran's plantar warts are symptomatic, 
repugnant or productive of limitation of function.

4.  The veteran's original claim for service connection for 
numbness of the mouth was received by the RO on March 29, 
1996.

5.  The veteran's original claim for service connection for a 
laceration scar of the right knee was received by the RO on 
March 29, 1996.

6.  The veteran's original claim for service connection for 
plantar warts of the left foot was received by the RO on 
March 29, 1996.

7.  The veteran's original claim for service connection for 
claustrophobia with anxiety (claimed as simple phobia) was 
received by the RO on March 29, 1996.


CONCLUSIONS OF LAW

1.  Numbness of the mouth (trigeminal nerve damage) is 10 
percent disabling.  38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Codes 8205 (1999).

2.  The criteria for a compensable evaluation for a 
laceration scar of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7805 (1999).

3.  The criteria for a compensable evaluation for plantar 
warts of the left foot have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7819-7804, 
7806 (1999).

4.  An effective date prior to March 29, 1996 for the award 
of service connection for numbness of the mouth is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).

5.  An effective date prior to March 29, 1996 for the award 
of service connection for a laceration scar of the right knee 
is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.400 (1999).

6.  An effective date prior to March 29, 1996 for the award 
of service connection for plantar warts of the left foot is 
not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).

7.  An effective date prior to March 29, 1996 for the award 
of service connection for claustrophobia with anxiety is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluations

The veteran contends that he is entitled to increased 
evaluations for numbness of the mouth, a laceration scar of 
the right knee, plantar warts of the left foot, and 
claustrophobia with anxiety. 

The Board finds that the veteran's claims for higher 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued this issue as entitlement 
to an increased evaluation.  The veteran is not prejudiced by 
the naming of this issue.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issues have 
been phrased.  It also appears that the Court has not 
provided a substitute name for this type of issue.  In 
reaching the subsequent determination, the Board has 
considered whether staged ratings should be assigned.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1999), which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown,  8 Vet. App. 202 (1995).

A.  Numbness of the mouth 

The veteran's service medical records reveal that that the 
veteran under dental surgery for impacted teeth in February 
1991.  At the time of the surgery, it was noted that the 
mandibular nerve neurovascular bundle was partially severed.  
The nerve edges were passively reapproximated.  Subsequently, 
the veteran complained of continued parathesias of the left 
inferior alveolar nerve. 

At a May 1996 VA examination, the veteran complained of 
numbness and acute on the left corner of the mouth and left 
lower lip.  The veteran reported that he was in a fight in 
1993 after service and received a cut on the left side of his 
face.  On evaluation, there was decreased sensation to touch 
but no muscle weakness around the mouth.  There was a scar 
under the left eye with hemifacial spasm when blinking.  The 
diagnoses included minor sensory deficit of the left corner 
of the mouth and lower lip and numbness of the mouth.  In 
June 1996, the RO granted service connection for numbness of 
the mouth and assigned a noncompensable evaluation under 
Diagnostic Code 8210.  

The Board notes that the nerve involved in this case is the 
mandibular nerve and is part of the 5th cranial nerve group 
known as the trigeminal nerve.  Accordingly, the appropriate 
Diagnostic Code for evaluation purposes is 8205.  The Board 
further notes that as the rating percentages are the same for 
both Diagnostic Codes 8205 and 8210, the veteran is not 
prejudiced by a change in the rating code in this instance.

VA medical and dental records from December 1997 to April 
1998 show that the veteran was seen complaining of numbness 
in his lower left mandible.  The diagnosis was lower left 
paresthesia with pain.

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
evaluated on the scale provided for injury to the nerve 
involved, with maximum equal to moderate incomplete 
paralysis.  See nerve involved for diagnostic code number and 
rating.  Tic douloureux, or trifacial neuralgia, may be rated 
up to complete paralysis of the affected nerve.  38 C.F.R. 
§ 4.124(1999).  Moreover, the schedule for rating 
neurological conditions and convulsive disorders, 38 C.F.R. § 
4.124a, in pertinent part states that neurological diseases 
and their residuals may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  The term "incomplete paralysis," with 
this and other
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

As noted above, the veteran's numbness of the mouth is 
evaluated under Diagnostic Code 8205, which involves the 
trigeminal nerve.  The scale for the evaluation of injury of 
the trigeminal nerve encompasses the 5th cranial nerve.  A 10 
percent evaluation may be assigned for moderate incomplete 
paralysis of the fifth (trigeminal) nerve.  A 30 percent 
evaluation requires severe incomplete paralysis.  A 50 
percent evaluation requires complete paralysis.  38 C.F.R. 
§ 4.124a, Code 8205 (1999).

The veteran has complained of pain, numbness, and weakness of 
his mouth.  The veteran is competent to report that on which 
he has personal knowledge, that is what comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board attaches far more probate weight to the 
observations and opinions of competent medical professional 
when evaluating the evidence.  The Board finds that the 
specific findings and opinion of a competent medical 
professional are more probative of the degree of impairment 
than the veteran's lay opinion.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The evidence of record indicates the 
veteran's neurologic dysfunction primarily involves pain, 
numbness and decreased sensation.  Although the disorder is 
wholly sensory, there is evidence of pain and decreased 
sensation.   The examiners noted that the veteran  had 
hyperesthesia with pain.

Moreover, 38 C.F.R. § 4.123 states that the maximum rating 
which may be assigned for neuritis not characterized by 
organic changes, without sciatic involvement, will be that 
for moderate paralysis.  Based on the findings and the 
provisions of §§ 4.123 and 4.124, the Board finds that the 
disorder more closely approximates moderate paralysis, thus 
an evaluation of 10 percent is warranted.  However, an 
evaluation in excess of 10 percent is not warranted.  While 
the examiners noted pain and described the decrease in 
sensory perception as minimal, there were no findings of 
organic changes or any indication of significant weakness, 
fatigue of the left facial muscles, or incoordination of the 
muscles of left side of the veteran's face.  Thus, neither 
the veteran's statements nor the examination reflect a level 
of moderately severe impairment.  Accordingly, the Board 
concludes that the evidence supports an evaluation of 10 
percent, but a preponderance of the evidence is against an 
evaluation in excess of 30 percent.  

B.  Laceration scar of right knee

Service medical records show that the veteran was treated for 
a laceration of the right knee during service and that the 
wound was sutured.  At a May 1996 VA examination, there were 
no complaints, findings, or diagnosis of a laceration scar of 
the right knee.  In May 1996, the RO granted service 
connection for a laceration scar of right knee and assigned a 
noncompensable evaluation under Diagnostic Code 7805.

A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1999).  According to Diagnostic Code 7805, other scars are 
rated under the limitation of function of the area affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  Here, the 
area affected is the right knee.  The veteran stated that 
prolonged standing or walking as well as weather changes 
cause pain in his knee.  However, on evaluation, the veteran 
did not complain of any tenderness or pain around a scar of 
the right knee and, there have been no findings of limitation 
of function due to such.  In fact, the examiner noted a 
normal gait, the ability to fully squat and arise, and no 
pertinent musculoskeletal defects.

To the extent that the veteran reports that he has pain on 
prolonged standing and walking in his knee, the Board finds 
that the veteran is competent to report his symptoms.  Layno, 
6 Vet. App. at 470.  However, the Board attaches far more 
probate weight to the observations and opinions of competent 
medical professional when evaluating the evidence.  The Board 
finds that the specific findings and opinion of a competent 
medical professional are more probative of the degree of 
impairment than the veteran's lay opinion.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for a compensable evaluation for the veteran's 
laceration scar of the right knee.  The clinical 
documentation does not objectively indicate that the 
veteran's scars are symptomatic.  Specifically, the scars are 
not or tender and painful on objective demonstration and 
there is no limitation of function of the right knee due to 
the scar.  Therefore, a compensable evaluation under 38 
C.F.R. Part 4, Diagnostic Codes 7804, 7805 (1999) is not 
warranted and there is no doubt to be resolved.


C.  Plantar warts

Service medical records reveal that the veteran complained of 
left foot pain and was treated for plantar warts of the left 
foot during service.  At a May 1996 examination, the veteran 
complained of pain in the left foot.  On evaluation, his gait 
was normal and he was able to heel, toe, and tandem walking 
as well as a full squat.  The examiner reported that there 
were 3 plantar warts on the sole of the left foot.  Two were 
beneath the medial aspect of the arch surrounded by thickened 
tissue callous and the other was on the ball of the left 
great toe also surrounded by thickened tissue callous.  In 
June 1996, the RO granted service connection for plantar 
warts of the left foot and assigned a noncompensable 
evaluation under Diagnostic Code 7819.

The veteran's service-connected bilateral plantar wart 
disability has been rated in accordance with 38 C.F.R. Part 
4, Diagnostic Code 7819-benign, new skin growths. Benign, new 
skin growths are evaluated as for scars, disfigurement, etc. 
Unless otherwise provided, Diagnostic Codes 7807 through 7819 
are rated as for eczema, dependent upon the location, extent, 
and repugnant or otherwise disabling character of 
manifestation.  38 C.F.R. § 4.118, Diagnostic Code 7819.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, pertaining to 
eczema, a 10 percent evaluation requires exfoliation, 
exudation, or itching on an exposed surface or extensive 
area. A 30 percent evaluation requires constant exudation or 
itching, extensive lesions, or marked disfigurement.

In this regard, the plantar warts involve only a portion of 
the soles of the veteran's feet; thus, they would not be 
described as extensive lesions, nor do they involve constant 
exudation or itching, nor is marked disfigurement present.  
Accordingly, the criteria for a rating in excess of 10 
percent would not be in order under Diagnostic Code 7806.

As previously noted, a 10 percent evaluation is assigned for 
a superficial scar under Diagnostic Code 7803 when it is 
poorly nourished, with repeated ulceration, or under 
Diagnostic Code 7804 when it is tender and painful on 
objective demonstration.

To the extent that the veteran reports that he has pain on 
prolonged standing and walking in his foot, the Board finds 
that the veteran is competent to report his symptoms.  Layno, 
6 Vet. App. at 470.  However, the Board attaches far more 
probate weight to the observations and opinions of competent 
medical professional when evaluating the evidence.  The Board 
finds that the specific findings and opinion of a competent 
medical professional are more probative of the degree of 
impairment than the veteran's lay opinion.  Despite the 
veteran's subjective complaints of pain on use, there is no 
objective clinical evidence that his plantar warts result in 
pain on use, weakness or functional impairment, or that they 
constitute a repugnant disfiguring condition or skin disease.  
The sole clinical evidence of record, the May 1996 VA 
examination report, fails to provide evidence that the 
veteran's plantar warts are symptomatic on objective 
demonstration, or limit function of the feet.  There were no 
findings of pain.  In fact, his gait was normal, and he was 
able to do heel, toe, and tandem walking.  This reflects 
normal functional use of the feet.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for a compensable evaluation for the veteran's plantar 
warts of the left foot.

II.  Earlier effective date for awards of service connection

The Board observes that the veteran separated from active 
duty in January 1993.  The veteran contends that the 
appropriate effective date for award of service connection 
for his service-connected disabilities should be January 
1993, the date of his separation from service.

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1999).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(1) 
(West 1991 & Supp. 1999).  Under these provisions, a specific 
claim in the form prescribed by the Secretary of Veterans 
Affairs must be filed in order for disability benefits to be 
paid to any individual under the laws administered by the VA.  
38 U.S.C.A. § 5101 (a); 5110 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.151 (1999).  Both of these statutes clearly 
establish that an application must be filed.  Wells v. 
Principi, 3 Vet. App. 307 (1992).  The implementing 
regulation is 38 C.F.R. § 3.400 (1999).

Unless an exception provides otherwise, an award of VA 
benefits may not have an effective date earlier than the date 
the RO received the particular formal application for which 
the benefits were granted. 5110(a) (West 1991); Washington v. 
Gober,  10 Vet. App. 391 (1997).

The evidence of record reflects that on March 29, 1996, the 
RO received a completed Veteran's Application for 
Compensation or Pension (VA Form 21-526).

Following review of all the evidence of record, the Board 
finds that the only claim for service connection of record is 
the claim that was received by the RO on March 29, 1996.  
Given that the veteran's original claim for service 
connection was received over a year following service 
separation, the Board finds that the appropriate effective 
date for the award of service connection for numbness of the 
mouth, a laceration scar of the right knee, plantar warts, 
and claustrophobia is March 29, 1996, the date of receipt of 
the veteran's original claim.

Generally, benefits are based on claims.  The veteran is the 
person who is under an obligation to file a claim.  The 
veteran did not file a claim for service connection prior to 
March 1996.  Therefore, the Board finds that March 29, 1996, 
the date of receipt of the veteran's original claim, is the 
appropriate effective date for the awards of service 
connection for numbness of the mouth, a laceration scar of 
the right knee, plantar warts, and claustrophobia.  38 
U.S.C.A. § 5110(b)(1) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.400(b)(2)(i) (1999). 



ORDER

A 10 percent evaluation for numbness of the mouth is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  An increased (compensable) 
evaluation for a laceration scar of the right knee is denied.  
An increased (compensable) evaluation for plantar warts of 
the left foot is denied. An effective date prior to March 29, 
1996 for the awards of service connection for the veteran's 
numbness of the mouth, a laceration scar of the right knee, 
plantar warts, and claustrophobia is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



